Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected upper and upper blank, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “filament layer” in claim 1, 3-20 is used by the claim to mean “filament,” while the accepted meaning is “sheet, quantity, or thickness of materials covering a surface or body.” The term is indefinite because the specification does not clearly redefine the term. The claims refer to a first filament layer, second filament layer, third filament layer, fourth filament layer, fifth filament layer, sixth filament layer, seventh filament layer and eight filament layer.  The layers as described in the claims and the specification are filaments and are not representative of the definition of a layer which is a “sheet, quantity, or thickness of materials covering a surface or body” as would is incompatible with the how the term layer is used in the art.  The “layers”, interpreted as filaments, are not provided coextensively or vertically stacked on the second upper component of fabric.  Instead the “filament layers” form what is known in the art as a filaments arranged next two each other on a horizontal plane.  The filament layers as a whole are equated with a single layer.  For purposes of examination, each filament will be considered a layer as per Applicant’s disclosure.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  Applicant claims the second filament “polymerizes” with the first filament so as to seamlessly join the second layer to the first layer.  It is not clear what the scope of the term polymerizes is in the context as disclosed in the specification and the claims.   

Cited paragraphs in Applicant’s specification:
[0022] The filament material may comprise any material as are conventionally known and used in solid deposition modeling arts as the fusible material (e.g., including thermoplastics such as acrylonitrile butadiene styrene (ABS), polylactic acid (PLA), high-impact polystyrene (HIPS), thermoplastic polyurethane (TPU), aliphatic polyamides (nylon), and/or other materials as are conventionally known and used in the solid deposition modeling arts. The term "solid deposition modeling" as used herein includes processes known in the art as "fused filament fabrication" and "fused deposition modeling."
[0024] (b) a second upper component including a fabric element formed at least in part of a fusible material, wherein the fusible material of the second upper component is fused to the first material of the first upper component (e.g., in an adhesive-free manner).
 Fusion at the intersections of the filament layers provides different connections and interactions between layers as compared to connections between strands or yarns of knitted or woven fabric materials.
[0034] Heat from the material of the second filament path segment 200 during the extrusion thereof (and/or another heat source) causes the second filament path segment 200 to fuse together with the first filament path segment 100 at location(s) 202 where they contact one another (e.g., the material of the second filament path segment 200 may polymerize with and seamlessly join the material of the first filament path segment 100, and heat from the extruded second filament path segment 200 as it is being deposited can support this fusion feature).
[0108] The fusing between components 1100 and 1120 may be a result of the material of one or more filaments 1102-1108 polymerizing with and seamlessly joining the fusible material of the fabric element 1120.

A commonly found description of Fused Deposition Modeling is as follows:
FDM uses thermoplastic extrusion of a fine thread (1mm in diameter for example) to build up the successive layers. A XY table carries the extruder. Different thermoplastics (e.g., polyamide, PP, ABS, polycarbonate, polycaprolactone, polyphenylsulfone, etc.) can be used to obtain desired mechanical properties and color.

Based on the current known processes of Fused Deposition Modeling and the Applicant’s specification, cited paragraphs below, the process is one of melt extrusion where the polymer material is melted above the melt temperature and then solidifies when applied bonding the components together.  The filaments are disclosed as fusible and fusion bonded.  Melting and solidifying a polymer is not equivalent to polymerizing a 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20, 22, 24-26, 28, 30, 34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Podhajny (US 20150216253).

Podhajny teaches the diameters of the monofilaments are 0.125 mm or 0.08 mm [0059] where a first monofilament (901) is associated with a first diameter D1 of 0.125 mm and the second monofilament (902) is associated with a second diameter D2 of 0.08 mm [0068].  Podhajny teaches the monofilaments are less than 1 mm in diameter.  Podhajny teaches four monofilaments 901, 902, 903 and 904 as shown in Fig. 9.
Podhajny differs and does not teach the fusible filaments polymerize.  As noted in the 112(b) above, the term polymerize is interpreted to be equivalent to a fusible filament.  Podhajny teaches the fusible filaments are fused to the other yarns. Podhajny teaches when a fusible yarn is heated and fused to non-fusible yarns, this process may have the effect of stiffening or rigidifying the structure of knitted component [0044].
The knit monofilaments form a continuous path and form a layer.  The knit fabric is used for a shoe upper.

    PNG
    media_image1.png
    262
    759
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    248
    821
    media_image2.png
    Greyscale

As to claim 18, Podhajny teaches the first monofilament and second monofilament are adjacent each other and in contact at approximately 100% of the length of the filaments as shown in Fig. 9 and 12.  The monofilaments are part of the knitted structure that is formed into a shoe upper and the direction of the knit pattern in the shoe upper is shown in Fig. 6 and 13 where the direction of the fusible filaments are in the medio-lateral direction.


    PNG
    media_image3.png
    876
    774
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    610
    737
    media_image4.png
    Greyscale


As to claim 19, Podhajny teaches additional inlaid tensile strands 132 in combination with the monofilament knit elements 131. Podhajny teaches the monofilament knit element 131 may be formed from at least one monofilament strand that is knit to form intermeshed loops that define courses and wales. Inlaid tensile element 132 extends through monofilament knit element 131 and passes between the various loops within monofilament knit element 131. The inlaid tensile element 132 generally extends along courses within monofilament knit element 131 and the inlaid tensile element 132 may also extend along wales within monofilament knit element 131. Inlaid tensile element 132 may impart stretch-resistance and, when incorporated into article 100, operates in connection with lace 154 to enhance the fit of article 100. In an exemplary embodiment, inlaid tensile element 132 may pass through one or more portions of monofilament knit element 131 [0038]. 
The inlaid tensile element 132 may extend through portions of the first knit layer, the second knit layer, and/or through portions of monofilament knit element 131 between the first knit layer and the second knit layer. With this configuration, the knit layers together form a single knit textile formed of a unitary construction.  The tensile elements are fused to the monofilaments [0062].
The inlaid tensile element 132 may angle rearwards and extend to medial heel edge 604 and/or lateral heel edge 614 [0051].  
As the tensile elements can extend rearwards to the medial heel edge or lateral heel edge, the tensile elements extend in a substantially anterior-posterior direction as claimed.
As to claim 20 and 25, Podhajny teaches 4 layers of continuous monofilaments as shown in Fig. 9 and 12 as well as the inlaid tensile elements 132.  The fourth and fifth layers are equated with Podhajny’s layer 1202 or 1204 monofilaments.  As the inlaid tensile elements thread (equated with the third layer) through the knit layers, the fourth and fifth layers contact the third layer.
As to claim 22, Podhajny teaches the knit fabric of monofilaments form an instep portion of the shoe upper.  The continuous monofilaments form continuous paths from one side of the knit fabric to the other and would define the inner and outer edges as claimed.
As to claim 24, as shown in Podhajny fig. 9 and 12, the fourth monofilaments (1202 or 1204) do not contact the first and second monofilaments.
As to claim 26, as shown in Podhajny fig. 9 and 12, the fourth and fifth monofilaments overlap each other as they are plated and knit together.
As to claim 34, Podhajny teaches inlaid tensile elements that have a continuous path through the knit and extend from the inner edge of the upper by the instep opening to the outer edge of the upper by the sole of the foot as well as extending to the heel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sterman et al (US 20170202309) in view of Meschter et al (US 2010/0037483).
The applied reference has a common Assignee and Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Sterman is directed to three-dimensional printing of a traced element to form an upper for an article of footwear.  The three-dimensional printing systems may be made 
Sterman teaches the first layer 420 is polymer bonded to the second layer [0083].  As Sterman teaches the polymer materials are applied by fused deposition modeling, and the materials are fusible, it is reasonable to presume the polymers polymerize as claimed.  As Sterman is made substantially the same method, it is reasonable to presume that the first polymer elongate strand polymerizes with the second polymer strand.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02  
It would have been obvious to one of ordinary skill in the art before the effective filing date to polymerize two polymer filament strands motivated to bond the materials together.

Sterman teaches first elongated portion 460 may vary in size, shape, and thickness. For example, in other embodiments, first elongated portion 460 may be smaller or greater in length, width, or thickness than shown here. Furthermore, in FIG. 4, first elongated portion 460 has a width and a thickness that are each substantially constant. However, it should be understood that in other embodiments, the width and/or thickness of a portion of first layer 420 may vary across the portion [0069].
It should be understood that in different embodiments, each portion of first layer 420 may differ from shown here, and the embodiments of FIGS. 4-10 are for illustrative purposes only. In FIG. 5, second elongated portion 562 has a second length 530, a second width 532, and a second thickness 534. In different embodiments, first length 430 (shown in FIG. 4) and second length 530 (shown in FIG. 5) may be substantially similar, or may differ. In FIG. 5, second length 530 is substantially smaller than first length 430 as shown in FIG. 4. Furthermore, first width 432 (see FIG. 4) and second width 532 (as shown in FIG. 5) may be substantially similar, or may differ. In FIGS. 4 and 5, first width 432 and second width 532 are substantially similar. In addition, first thickness 434 and second thickness 534 may be substantially similar, or may differ. In FIGS. 4 and 5, first thickness 434 and second thickness 534 are substantially similar [0071].

    PNG
    media_image5.png
    440
    788
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    558
    748
    media_image6.png
    Greyscale


Sterman differs and is not specific with regard to the thickness, width or size of the elongate polymer layers, strands. 
Meschter is directed to an article of footwear incorporating tensile elements.  The tensile element may include a base layer and a plurality of strands, with the base layer being joined to an exterior surface of the foundation element. In manufacturing the footwear, a thermoplastic polymer material in the base layer may be utilized to bond or otherwise join the tensile element to the foundation element. The tensile element include a plurality of strands that are joined to a base layer (ABST).  

Meschter teaches the strands are bonded to a base layer, 42, and have a cover layer, 43, over the strands which can be textiles such as mesh material [0036]. The base layer 42 and cover layer 43 may be formed of a variety of materials incorporating a thermoplastic polymer, e.g. polyurethane, into one or both of the layer to facilitate bonded between the layers and the strands [0037].  The thermoplastic polymer of the base layer can be used to join the textile element (filaments) to the foundation element 31 [0037].
Meschter teaches the strands are one dimensional material and can be filaments, fibers, yarns, threads, cables [0035].  The strands have a thickness of 0.03 mm to more than 5 mm which overlaps the claimed range of less than 1 mm [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employed the claimed width for the filaments motivated to provide the desired strength provided by the tensile strand filaments.
Meschter teaches an advantage to utilizing tensile element 40 is, therefore, that areas of upper 30 remain permeable to enhance the degree to which perspiration or heated air may exit upper 30 when footwear 10 is worn [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the claimed width for the filaments motivated to provide the desired strength provided by the tensile strand filaments.
As to claim 18, Sterman teaches the elongated strands of the first polymer layer, the filament and the second polymer layer overlap each other as shown in the figures and as disclosed in [0065], [0083] as the printed structure in which two or more distinct layers have print paths with overlapping portions. Sterman teaches the first layer is  substantial entirely covered by the second layer [0086] and that is equated with at least 90%. 
As to claim 19, Sterman teaches a first polymer layer, equated with the first filament continuous path, a filament layer and then a second polymer layer.  Combined, Sterman teaches 3 layers.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2014/0020192) in view of Meschter et al (US 2010/0037483).
Jones is directed to a method and system for using three-dimensional printed directly onto fabric apparel materials.  
Jones teaches the terms "three-dimensional printing system," " three-dimensional printer," " 3D printing system," and " 3D printer" refer to any known 3D printing system or printer. The disclosed 3D methods and systems accomplish 3D printing directly onto any surface of a textile, a natural fabric, a synthetic fabric, a knit, a woven material, a nonwoven material, a mesh, a leather, a synthetic leather, a polymer, a rubber, and a foam, or any combination of them, without the need for a release layer interposed between a substrate and the bottom of the printed material, and without the need for a perfectly or near-perfectly flat substrate surface on which to print [0049].

Jones teaches a method of three-dimensional printing and assembly of an article of apparel, comprising: positioning a first portion of the article on a tray in a three dimensional printing system, printing at least one first three-dimensional material directly onto the first portion of the article using the designed at least one first three-dimensional pattern; curing the at least one first three-dimensional printed material; positioning a second portion of the article on the tray, printing at least one second three-dimensional material directly onto the second portion of the article using the designed at least one second three dimensional pattern; curing the at least one second three-dimensional printed material; and removing the article from the three-dimensional printing system [0052]. 
Jones teaches printed patterns that are in the shape of a line or filament onto an upper as shown in Fig. 3 where the printed material is 70 and is equated with the first upper component including a first layer with a first material as a first filament as claimed.

    PNG
    media_image7.png
    535
    847
    media_image7.png
    Greyscale


The printed material 70 may be made of a material that includes an ink, a resin, an acrylic, a polymer, a thermoplastic material, a thermosetting material, a light-curable material, or combinations thereof. Also consistent with an embodiment, printed material 70 may be formed from printing of one or more layers in a sequence of depositions of material to any desired thickness, and may also include a filler material to impart a strengthening or aesthetic aspect to printed material 70 [0064].
Jones teaches printed filaments on an upper of fabric as claimed.  The printed filament, 70, are equated with the “a first layer comprising a first filament formed as a first continuous path” as shown in Fig. 3 above.

Jones differs and does not teach the upper textile (fabric) layer has a fusible material such that the printed filament is fused to the upper.  As the printed materials is a thermoplastic [0064] and it is printed, it is reasonable to presume that the printed thermoplastic is melted and fused to the upper fabric layer.  Jones teaches the printing sequence where the printed material, 70, is ejected or emitted from printhead via a nozzle in the form of droplets that are a viscosity material or even a semi-solid and the droplet maybe any desired material or phase suitable for 3D printing [0076].  
Jones teaches the printed filament are made from printed thermoplastic that is melted and fused to the upper fabric layer.  J ones also teaches after printing the printed material is adhered/bonded/cured to the upper [0075]. Jones teaches as shown in FIG. 14, the first layer 71 may be cured by UV light 126, however, in other embodiments, first layer 71 may be deposited without the need to cure the deposited material. Depending on the material used for printing of printed material 70, the material may be deposited in a liquid, semi-liquid, or otherwise gel-like or viscous phase. The material may then be solidified or cured, to achieve desired properties, such as enhance durability, adhesion, or bonding of printed material 70 to upper 20.  Jones teaches first layer 71 and successive layers may be cured by UV light, however the layer may also be deposited without the need for curing [0077]. 
Curing and fusing are equated with polymerizing as claimed.
Jones is silent with respect the size and diameter of the printed elements.  It is clear from the figures that the printed elements, equated with the claimed filaments, are narrow in width, however Jones is not specific with regard to the filaments being less than 1 mm wide.
Meschter is directed to an article of footwear incorporating tensile elements.  The tensile element may include a base layer and a plurality of strands, with the base layer being joined to an exterior surface of the foundation element. In manufacturing the footwear, a thermoplastic polymer material in the base layer may be utilized to bond or otherwise join the tensile element to the foundation element. The tensile element include a plurality of strands that are joined to a base layer (ABST).  
Meschter teaches the strands are one dimensional material and can be filaments, fibers, yarns, threads, cables [0035].  The strands have a thickness of 0.03 mm to more than 5 mm which overlaps the claimed range of less than 1 mm [0035].
Meschter teaches the strands are bonded to a base layer, 42, and have a cover layer, 43, over the strands which can be textiles such as mesh material [0036]. The base layer 42 and cover layer 43 may be formed of a variety of materials incorporating a thermoplastic polymer, e.g. polyurethane, into one or both of the layer to facilitate bonded between the layers and the strands [0037].  The thermoplastic polymer of the base layer can be used to join the textile element (filaments) to the foundation element 31 [0037].
Meschter teaches the strands are one dimensional material and can be filaments, fibers, yarns, threads, cables [0035].  The strands have a thickness of 0.03 mm to more than 5 mm which overlaps the claimed range of less than 1 mm [0035].

Meschter teaches an advantage to utilizing tensile element 40 is, therefore, that areas of upper 30 remain permeable to enhance the degree to which perspiration or heated air may exit upper 30 when footwear 10 is worn [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ filament strands in the claimed width motivated to provide the desired strength to the footwear while preserving the permeabilty.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employed the claimed width for the filaments motivated to provide the desired strength provided by the tensile strand filaments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2-20 of copending Application No. 16/380,236 (reference application). Although the claims at issue are not identical, they both the instant application and the copending application are directed to producing shoe uppers (equated with a blank) that have several layers of continuous filaments that form a path and are fused together.  While the instant application does not require a fabric base layer, the claims are broader in scope and would encompass the instant invention.  Wherein the instant application requires the second continuous path overlaps the first continuous path by at least 90%, the copending application requires at least an overlap and the instant claims would have been obvious over the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-6 of US Patent 10455896. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the copending application are directed to producing shoe uppers (equated with a blank) that have several layers of continuous filaments that form a path and are fused together.  Claims 17-19 are obvious over claim 1 of the US Patent as both claims require three layers of strand material that substantially overlap each other (equated with at least 90%).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The structure where there are fourth and fifth layers that overlap the third layer by at least 90% is not found in the prior art of record.
Claims 23, 29 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The structure where the third (claim 35), fourth (claim 23), fifth (claim 29) and sixth (claim 32) continuous paths include first plural, non-intersecting, space apart path segments is not taught in the prior art of record.  
Claim 27 is allowable provided the Obviousness Double Patenting rejection is overcome.  The structure where there are fourth and fifth layers that overlap the third layer by at least 90% is not found in the prior art of record.
Claims 35 is allowable provided the Obviousness Double Patenting rejection is overcome either by amendment or filing a terminal disclaimer. The structure where the third (claim 35), fourth (claim 23), fifth (claim 29) and sixth (claim 32) continuous paths include first plural, non-intersecting, space apart path segments is not taught in the prior art of record.  

Response to Arguments
Applicant amended claim 27 to incorporate the limitations of the independent claim and claims 27 and dependent claims 28-33 are allowable provided the Obviousness Double Patenting rejection is overcome.
Applicant amended claim 35 to incorporate the limitations of the independent claim and claims 34 and 35 are allowable provided the Obviousness Double Patenting rejection is overcome.
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive. Applicant’s amendments and arguments with respect to the 35 USC 103 rejection over Podhajny are persuasive and the rejection over Podhajny is now a 102/103 rejection as Podhajny does not explicitly teach the fusible yarn polymerizes with the second yarn.  With regard to the term “polymerized” new grounds of rejection under 112(b) is presented as it is not clear what the scope of the term includes.  As Applicant discloses the filament strands are fusible and Podhajny teaches the filaments are fusible it is reasonable to presume that Podhajny’s filaments are polymerized.  Podhajny is directed to a knitted fabric and not a layer or upper made from fused deposition modeling, however as the claims are broadly claiming continuous filament layers and knit fabrics are made from continuous filaments knitted and looped together, Podhajny is applicable prior art.
Applicant's amendments and arguments filed 9/2/2021 with respect to the 35 USC 103 rejection over Jones in view of Meschter have been fully considered but they are not persuasive. Jones teaches the filaments are fused or cured and that is equated with polymerized.

	The Obviousness Double Patenting rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796